Case 3:19-cv-01923-W-KSC Document 24 Filed 01/15/21 PageID.464 Page 1 of 4



 1    MATTHEW L. GREEN, Bar No. 227904
      matthew.green@bbklaw.com
 2    WHITNEY R. BLACKHURST, Bar No. 295239
      whitney.blackhurst@bbklaw.com
 3    BEST BEST & KRIEGER LLP
      655 West Broadway, 15th Floor
 4    San Diego, California 92101
      Telephone: (619) 525-1300
 5    Facsimile: (619) 233-6118
 6    Attorneys for Defendant
      OMNI HOTELS MANAGEMENT
 7    CORPORATION
 8
 9                                UNITED STATES DISTRICT COURT
10                             SOUTHERN DISTRICT OF CALIFORNIA
11
12    ALLEN HARVEY ABOLAFIA,                       Case No. 19-cv-01923-W-KSC
                                                   Judge: Hon. Thomas J. Whelan
13                       Plaintiff,
                                                   DEFENDANT OMNI HOTELS
14              v.                                 MANAGEMENT CORPORATION’S
                                                   NOTICE OF MOTION AND MOTION
15    OMNI HOTELS MANAGEMENT                       FOR SUMMARY JUDGMENT
      CORPORATION; and DOES 1 TO
16    20, inclusive,                               NO ORAL ARGUMENT PURSUANT
                                                   TO LOCAL CIVIL RULE 7.1(d)(1)
17                       Defendants.
                                                   Date: March 1, 2021
18                                                 Dept.: Courtroom 3C (3rd Floor)
19
20
21
22
23
24
25
26
27
28

                                                           NOT. OF MOT. AND MOT. FOR SUMM. J.
     61746.00003\33070969.1                  -1-                             19-cv-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24 Filed 01/15/21 PageID.465 Page 2 of 4



 1            TO PLAINTIFF AND HIS ATTORNEY OF RECORD:
 2            NOTICE IS HEREBY GIVEN that on March 1, 2021, or as soon thereafter as
 3   counsel may be heard by the above-entitled Court, located at 221 West Broadway,
 4   Courtroom 3C (3rd Floor), San Diego, California 92101, Defendant Omni Hotels
 5   Management Corporation (“Omni”) will and hereby does move the Court for
 6   summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure on
 7   the ground that there is no genuine issue as to any material fact and that the moving
 8   party is entitled to judgment as a matter of law for the reasons that the above-
 9   captioned action is barred by the first and second affirmative defenses of Omni’s First
10   Amended Answer, specifically contractual assumption of risk and primary
11   assumption of risk, and that the action fails insofar as it alleges Omni had a duty to
12   warn Plaintiff Allen Harvey Abolafia.
13            This motion is based upon this Notice of Motion and Motion, the
14   accompanying Memorandum of Points and Authorities, the declarations of Dustin
15   Irwin and Matthew L. Green, the Request for Judicial Notice, all pleadings and papers
16   on file in this action, and upon such other matters as may be presented to the Court
17   at the time of the hearing.
18
      Dated: January 15, 2021                      BEST BEST & KRIEGER LLP
19
20
                                                   By: /s/ Matthew L. Green
21                                                   MATTHEW L. GREEN
                                                     WHITNEY R. BLACKHURST
22                                                   Attorneys for Defendant
                                                     OMNI HOTELS MANAGEMENT
23                                                   CORPORATION
24
25
26
27
28

                                                          NOT. OF MOT. AND MOT. FOR SUMM. J.
     61746.00003\33070969.1                  -2-                            19-cv-01923-W-KSC
                                Case 3:19-cv-01923-W-KSC Document 24 Filed 01/15/21 PageID.466 Page 3 of 4



                                 1   Allen Harvey Abolafia v. Omni Hotels Management Corp.
                                     United States District Court, So. District of CA, Case No. 19-cv-01923-W-KSC
                                 2
                                                                   PROOF OF SERVICE
                                 3         I, Lisa Atwood, declare:
                                 4         I am a citizen of the United States and employed in San Diego County,
                                     California. I am over the age of eighteen years and not a party to the within-entitled
                                 5
                                     action. My business address is 655 West Broadway, 15th Floor, San Diego,
                                 6   California 92101. On January 15, 2021, I served a copy of the within document(s):
                                 7       DEFENDANT OMNI HOTELS MANAGEMENT CORPORATION’S
                                 8       NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;

                                 9       DEFENDANT OMNI HOTELS MANAGEMENT CORPORATION’S
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                10       MOTION FOR SUMMARY JUDGMENT;
655 WEST BROADWAY, 15TH FLOOR




                                11       DECLARATION OF DUSTIN IRWIN IN SUPPORT OF MOTION FOR
    BEST BEST & KRIEGER LLP




                                         SUMMARY JUDGMENT;
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13       DECLARATION OF MATTHEW L. GREEN IN SUPPORT OF MOTION
                                         FOR SUMMARY JUDGMENT;
                                14

                                15       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION FOR
                                         SUMMARY JUDGMENT;
                                16

                                17                 By Electronic Service. Pursuant to CM/ECF System, registration as a
                                                    CM/ECF user constitutes consent to electronic service through the
                                18                  Court’s transmission facilities. The Court’s CM/ECF system sends an e-
                                                    mail notification of the filing to the parties and counsel of record who are
                                19
                                                    registered with the Court’s EC/ECF system.
                                20
                                                Robert J. Pecora, Esq.                  ATTORNEYS FOR PLAINTIFF
                                21              Law Office of Robert J. Pecora          ALLEN HARVEY ABOLAFIA
                                                7855 Ivanhoe Avenue, Suite 408
                                22              La Jolla, California 92037              Tel: (858) 454-4014
                                                                                        Email: robertjpecora@aol.com
                                23

                                24

                                25

                                26

                                27

                                28
                                                                                                         USDC, SOUTHERN DIST.
                                                                                  -1-                CASE NO. 18CV1836 DMS (LL)
                                     61746.00003\32533381.1
                                Case 3:19-cv-01923-W-KSC Document 24 Filed 01/15/21 PageID.467 Page 4 of 4



                                 1

                                 2
                                           I declare that I am employed in the office of a member of the bar of this court
                                     at whose direction the service was made.
                                 3
                                              Executed on January 15, 2021, at San Diego, California.
                                 4

                                 5

                                 6                                                     & .ICt....aYiJecei
                                                                                    _______________________________
                                 7                                                            Lisa Atwood
                                 8

                                 9
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                                    USDC, SOUTHERN DIST.
                                                                              -2-               CASE NO. 18CV1836 DMS (LL)
                                     61746.00003\32533381.1
